Per Curiam,
This is an appeal from an order discharging the defendant’s rule to show cause why the judgment should not be opened and he be let into a defense. At the conclusion of a carefully considered opinion, in which the evidence is elaborately reviewed and the legal and equitable principles applicable to such cases are fully and accurately stated, the learned judge of the common pleas said: “The petition is not supported by clear, precise and positive testimony, but is supported by the testimony of the defendant alone, which is, at best, very indefinite and unsatisfactory, and stands without material corroboration in essential particulars. As against this stands, the full and responsive answer of the plaintiff and his positive testimony in support thereof, denying all of the material allegations contained in the defendant’s petition, and this coupled with strong corroborative circumstances.” Our examination of the petition, answer, and evidence, with the aid of the arguments of counsel, has led us to the same conclusions, and it needs no citation of authority beyond the leading case of Jenkintown National Bank’s Appeal, 124 Pa. 337, to show that in such a case it is not an abuse of discretion to refuse to open the judgment.
The order is affirmed and the appeal dismissed at the costs of the appellant.